Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This Office Action is in response to the application filed on 06/24/2020.
Claims 1-2- are pending.

Priority
2. 	The Provisional Application No. 62/865,430, which was filed on 06/24/2019, was acknowledged and considered.

Claim Interpretation
3. 	Independent claims 1 and 13 are interpreted as receiving a request for changing / updating a login password (a login password normally comprises a login identifier and a password), comparing a currently-entered password against a stored password, and updating the old password with the new password and also storing history login transactions in a database.
	Storing history data along side with a particular login account is equivalent to linking that data to said login account.


Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-8, 10-11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Childress et al (US 2012/0060213).
Claim 1:
	Childress suggests a computer-implemented method for resolving ambiguity in computer data, comprising: processing a record creation request transmitted from a computing device, the record creation request including entity creation data and a login key, wherein the login key includes a primary identifier and a password [Par 3 and 28 (updating a password is equivalent to generating a record creation request (login account update); a login account normally comprises a user identifier and a password)]; executing a matching algorithm with a selectable combination of the entity creation data at an entity database to identify a single entity record matching a selectable combination of the record creation request, wherein the single entity record is linked to multiple different login keys [Par 33-34 (comparing a newly-changed login account (comprising a new password); a user can have multiple login accounts that are linked together)]; updating one or more attributes of the single entity record with the entity creation data; and storing session data created during a session associated with the login key by using the login key to segregate the session data in the entity database, and linking the session data to the single entity record [Par 3-4, 28 and 33-34 (updating a login account and also storing history data)].
Claim 2:
	Childress suggests wherein the entity creation data is extracted from an entity creation interface and transmitted from the computing device via the record creation request, the entity creation interface having one or more data entry methods configured to receive the entity creation data and the login key [Fig 3].
Claim 3:
	Childress suggests wherein the entity creation data includes an email address, an entity name, and a device identifier, and the selectable combination of the entity creation data includes one or more of the email address, the entity name, and the device identifier [Par 3-4 and 33-34 (entity name)].
Claim 4:
	Childress suggests wherein the entity database includes an entity record table or index, an authentication table or index, and a data cache object [Par 3-4 and 33-34 (database record or database table)].
Claim 5:
	Childress suggests including transmitting to the computing device the session data created during a session associated with the login key in the data cache object [Par 3-4 and 33-34 (taking history data into consideration)].
Claim 6:
	Childress suggests determining if pre-existing data linked with the session and the login key is stored in the data cache object, and transmitting the pre-existing data to the computing device [Par 3-4 and 33-34 (taking history data into consideration)].
Claim 7:
	Childress suggests processing a further entity creation request associated with the single entity record, the further entity creation request including further entity creation data and a further login key comprising a further primary identifier and a further password, wherein the further login key is different than the login key [Par 3-4 and 33-34 (updating a login account; a login account normally comprises a login identifier and a password)].
Claim 8:
	Childress suggests including updating the single entity record according to the further entity creation data thereby maintaining a single entity records for a plurality of entity creation requests with different login keys [Par 3-4 and 33-34 (updating a login account; a login account normally comprises a login identifier and a password)].

Claim 10:
	Childress suggests including receiving a password reset request, the password reset request including a reset login key comprising a reset primary identifier and a reset password [Par 3-4 and 33-34 (updating a login account; a login account normally comprises a login identifier and a password)].
Claim 11:
	Childress suggests including inserting the reset login key in the authentication table [Par 3-4 and 33-34 (updating a login account; a login account normally comprises a login identifier and a password)].
Claim 13:
Claim 13 is essentially the same as claim 1 and rejected under the same reasons as applied above.
Claim 14:
Claim 14 is essentially the same as claim 2 and rejected under the same reasons as applied above.
Claim 15:
	Childress suggests wherein the new data object is stored according to the login key and the pre-existing single entity record [Par 3-4 and 33-34 (updating)].
Claim 16:
Claim 16 is essentially the same as claim 4 and rejected under the same reasons as applied above.
Claim 17:
Claim 17 is essentially the same as claim 5 and rejected under the same reasons as applied above.
Claim 18:
Claim 18 is essentially the same as claim 6 and rejected under the same reasons as applied above.
Claim 19:
	Childress suggests wherein the data cache object stores session data associated with the pre-existing single entity record by segregating the session data according to the login key and the pre-existing login key [Par 3-4 and 33-34 (history data)].
Claim 20:
	Childress suggests including transmitting to the computing device the session data created associated with the login key [Par 3-4 and 33-34].

Allowable Subject Matter
7.	Claims 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
09/27/2022

/HUNG D LE/Primary Examiner, Art Unit 2161